Exhibit 10.2
logotaga05.jpg [logotaga05.jpg]


 



April 5, 2019


Ms. Lori Ryerkerk






Dear Lori:


Congratulations! On behalf of Celanese, I am pleased to confirm our offer for
the position of Chief Executive Officer and President of Celanese Corporation.
You will be required to devote your full time and attention to this position,
and you will be required to relinquish any other employment other than
non-executive Board positions. Your position will be based in Irving, TX and is
expected to commence no later than May 1, 2019.


Base Salary (delineated in USD)
Your base salary will be $950,000 per year and will be payable on a bi-weekly
basis in accordance with the Company’s normal payroll practice.


Annual Bonus
As the CEO, you will be eligible to participate in the Company’s annual
executive incentive plan. Our bonus plan uses both financial and non-financial
measures and your personal performance to determine your actual bonus payout
each year. For 2019, your annual bonus opportunity at target will be 75% of your
eligible wages (the “Target”), with a "Stretch" opportunity for business
performance of up to 200% of your eligible wages. A personal performance
modifier also allows for an additional adjustment between 0% and 150% of your
planned bonus payout to reflect your individual performance relative to your
annual objectives. Accordingly, the absolute maximum payout for the annual bonus
would be 300% of your eligible earnings


For 2019, you will be eligible for a pro-rata bonus, based on actual Company and
individual performance. You must be employed by Celanese at the time, in
general, such bonus payments are made in March of the following year, to remain
eligible to receive the bonus payout.


Long-Term Incentive Awards
Celanese currently delivers Long-Term Incentive (LTI) compensation to select
employees through annual grants of equity awards. Annual LTI awards are planned
to occur in the first quarter of each calendar year. Each year, the Compensation
and Management Development Committee of the Board of Directors evaluates the
level of awards and the mix among various stock-based vehicles. As CEO, your
target LTI grant value will be $3,000,000. For the 2019 compensation cycle, you
will be granted a $3,000,000 award per the current LTI plan design for Executive
Officers that includes 70% Performance-Based Restricted Stock Units
(Performance-Based RSUs) and 30% Time-vesting Restricted Stock Units
(Time-vesting RSUs).


Initial Equity Award
Celanese believes that an executive’s interests should be aligned with
shareholder interests, in part through equity ownership in the Company. As a
result, you will receive an equity award as part of your initial offer package.
Your initial equity award will consist of the following:


Time-vesting Restricted Stock Units (Time-vesting RSUs): You will receive an
award of Time-vesting RSUs having a grant date fair value equal to $2,000,000
that will vest 50% each year on the first two anniversaries of the grant date.
Once vested, the after-tax portion of these shares will be required to be held
until the CEO stock ownership guideline has been met, as described later in this
document.






--------------------------------------------------------------------------------

logotaga06.jpg [logotaga06.jpg]


The Compensation Committee will approve this award, subject to your acceptance
of this letter, with the grant date to be the later of your start date or May 1,
2019. The complete terms of your initial award will be included in an award
agreement sent to you after the grant date. You will be required to sign an
appropriate award agreement and the Celanese LTI Claw-back agreement in order to
receive the award.


Sign-on Bonuses
You will receive a one-time Sign-on Bonus cash payment in the amount of $375,000
less applicable deductions, which is payable through our normal payroll process
within thirty (30) days of your start date. Should you voluntarily end your
employment with Celanese for any reason within two (2) years of your start date,
Celanese reserves the right to seek full repayment of the Sign-on Bonus.


Retirement
You will be eligible for retirement once you have reached the age of 65 and have
at least 10 years of service with the Company per company policy. Your long-term
incentive award agreements will include retirement provisions that will include
the following vesting provisions: (1) A prorated number of PRSUs, based on time
worked and plan earnings schedule, will vest, subject to adjustment for the
achievement of performance metrics, on the original grant vesting schedule. (2)
A prorated number of time-vested RSUs, based on time worked, will vest on the
original grant vesting schedule.


Change in Control Agreement
You will be eligible to receive change in control benefits as described in the
Change in Control agreement that will be issued to you upon hire. Generally, the
cash provision is equal to two (2) times the sum of (i) your then current
annualized based salary; and (ii) the higher of (x) your Target Bonus in effect
on the last day of the Fiscal Year that ended immediately prior to the year in
which the Termination Date occurs, or (y) the average of the cash bonuses paid
by the Company to you for the three Fiscal Years preceding the Termination Date.
Your long-term incentive awards are governed by the terms and conditions of the
applicable individual award agreements.


Your change in control agreement will include a “best-net” provision that states
the Company will cut back change in control payments to the safe harbor limit
only if you would receive a greater after-tax benefit than if the excise tax
were paid by you on any excess parachute payment. You will not be entitled to
any tax gross-up.


Please note that these benefits are paid only if there is a change in control
and the covered executive is terminated (i.e. “double-trigger”). The protection
period of the termination covers two years following a change in control or
following the first public announcement of a potential change in control
transaction.


Stock Ownership Guidelines
In order to align our executives’ interests with those of our shareholders,
Celanese expects senior leaders to maintain equity ownership in the Company
commensurate with their position. You will be subject to stock ownership
guidelines applicable to your position as in effect from time to time. The
current CEO stock ownership guideline is equal to a value of 6 times your annual
base salary and you will have five (5) years to meet the guideline. In computing
compliance with our stock ownership guidelines, sixty percent (60%) of the value
of any unvested Restricted Stock Unit awards (time- or performance-vested)
granted to you that vest during the next year, as well as one hundred percent
(100%) of any Celanese stock that you beneficially own in your various Company
and individual accounts, will be included.


Employee Benefits
During your employment, you will be entitled to participate in the Company’s
employee benefit plans as in effect from time to time, on the same basis as
those benefits that are generally made available to other employees of the
Company. We offer medical and dental coverage, group life insurance (1 times
annual base pay), and a retirement savings plan that includes company
contributions of up to 11% (comprised of 401(k) matching contributions of 100%
on the first 6% of the employee’s contributions plus a 5% company retirement
contribution), subject to IRS code restrictions.


2

--------------------------------------------------------------------------------

logotaga06.jpg [logotaga06.jpg]


Additionally, you will be eligible to participate in the Celanese Annual
Executive Physical Program including an annual physical.


Relocation
Celanese will assist in your relocation to the Dallas area under the provisions
of our relocation policy for new employees in effect at that time. Generally,
this policy provides for the shipment of household goods, home sale and purchase
assistance (for homeowners) and a lump-sum payment to assist with various
miscellaneous expenses associated with your relocation. The home sale and
purchase assistance can be utilized for up to one (1) year after you relocate to
the Dallas area. Details of our relocation policy will be provided to you under
separate cover.


Should you voluntarily end your employment with Celanese for any reason within
two (2) years of your start date, Celanese will seek full repayment of any
relocation assistance provided to you.


Restrictive Covenant Agreement (RCA)
As a condition of your employment, you will be required to execute a Restrictive
Covenant Agreement (the “RCA”) with the Company regarding protection and
non-disclosure of confidential information and non-competition, non-solicitation
and no hire.  A copy of this agreement will be provided to you under separate
cover.


Background Check & Drug Screen
This offer of employment is contingent upon the satisfactory completion of a
third-party background check and pre-employment examination including tests for
substance abuse. If both test are not satisfactorily completed, the offer will
be rescinded. It is noted that the background check has already been
satisfactorily completed.


Employment Verification
As required by law, we will need to verify and document your identity and
eligibility for employment in the United States. You can find a complete list of
acceptable documents at http://www.uscis.gov/files/form/i-9.pdf. Please bring
appropriate documentation on your start date. Do not complete the form in
advance; you must complete it on your first day of employment.


Terms & Conditions of Employment
This offer letter constitutes the full terms and conditions of your employment
with the Company. It supersedes any other oral or written promises that may have
been made to you.




3

--------------------------------------------------------------------------------

logotaga06.jpg [logotaga06.jpg]


Lori, we are most enthusiastic about your joining the team. If these provisions
are agreeable to you, please sign the copy of this letter and return it to
Shannon Jurecka in the self-addressed envelope no sooner than __________ , 2019.


Sincerely,






Mark Rohr                        Kathryn Hill
Chairman                        Celanese Compensation Committee Chair


 



Acknowledgment of Offer:
(Please check one)
þ
 
I accept the above described offer of employment with Celanese and understand
that my employment status will be considered at-will and may be terminated at
any time for any reason. Upon acceptance of this offer, I agree to keep the
terms and conditions of this agreement confidential. 
 
 
 
o
 
I decline your offer of employment.



Signature:
/s/ Lori Ryerkerk
 
Date:
5 April 2019
 
Ms. Lori Ryerkerk
 
 
 



Anticipated Start Date: May 1, 2019


4